Citation Nr: 1506113	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-29 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

 Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel

INTRODUCTION

The Veteran had active duty Air Force service from May 1956 to August 1968 and active duty Army service from June 1971 to May 1980.  The Veteran died in May 2011.  The Appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (Insurance Center) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Veteran died in May 2011 at the age of 76 as a result of a hepatocellular carcinoma of the liver; cirrhosis of the liver was listed as an underlying cause of the Veteran's death and alcohol abuse was listed as a significant condition contributing to the Veteran's death.  

2.  At the time of his death, the Veteran had been granted service connection for diabetic nephropathy with hypertension, diabetes mellitus, peripheral neuropathy of the lower extremities, peripheral vascular disease of the lower extremities, soft tissue injury of the palm of the right hand with peripheral neuropathy of the median nerve, left total stapedectomy with sensorineural hearing loss, hemorrhoids, subungual onychomycosis with advanced tinea pedis and dermatrophytosis, recurrent nephrolithiasis, erectile dysfunction, post-operative right inferior parathyroid, parathyroidectomy, and parathyroid adenoma.

3.  At the time of his death, the Veteran had a combined disability rating of 100 percent, effective May 2010.  

4.  The Veteran was not a former prisoner of war nor was he in receipt of compensation at the 100 percent rate due to service connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2012); 38 C.F.R. § 3.22 (2014).  

2.  A service-connected disability or disease did not contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Next, the Board must consider whether VA has met its duties to notify and assist under the VCAA, for the service connection for cause of death claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R            § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the claimant must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  

In a DIC case, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).  Regarding the  Appellant's claim for service-connection for cause of death, the  Appellant was sent notice letters letter in July and October 2011, prior to the May 2012 rating decision on appeal, which informed her how VA could help her obtain evidence in support of her claim.  

With respect to the Appellant's claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004.  These matters involve an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

The Board notes that a VA Form 646 is not associated with the claims file.  In memos from the Insurance Center to the Appellant's representative dated March 2013 and May 2013, the Insurance Center requested the VA 646 be filled out and returned.  The representative failed to comply with the request.  The duty to assist is a two-way-street and VA has met its obligation to assist in the procurement of the VA 646 from the Appellant's representative.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  The representative was reminded by VA to submit the VA 646 and given the opportunity and means to do so.  Although the VA 646 has still not been received, the duty to assist the Appellant in obtaining the VA 646 has been fulfilled.

In short, the Board has carefully considered VA's duties to notify and assist, and it finds that they have been met.  The Appellant is not prejudiced without the VA 646 associated with the claims file as her disagreement with the denial of benefits is clearly articulated as are her contentions regarding the cause of the Veteran's death.  The Appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103.  

Merits

Compensation under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to dependency and indemnity compensation where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002 & Supp. 2012).  The statute was implemented by VA at 38 C.F.R. § 3.22.

The Veteran retired from active duty service in May 1980.  Although the Veteran served during the Vietnam Era, he did not serve in combat and was not a prisoner of war.  The Veteran was rated totally disabled in May 2010, 30 years after retirement from active duty service and 1 year prior to his death.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Appellant is not entitled to DIC benefits.  The requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  The Board notes that the evidence does not show, nor does the Appellant assert, that the Veteran was a former prisoner of war.  The Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death.  


Service Connection for Cause of Death

The  Appellant contests the determination that the Veteran died from hepatocellular carcinoma of the liver caused by cirrhosis with alcohol abuse listed as a significant contributing factor and asserts that the Veteran instead may have died from organ failure related to his service-connected organ conditions, or high blood sugar.  (see VA Form 9 dated October 4, 2012).  

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially or materially contributed to cause death.  A service connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).  

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the Appellant prevails in either event.  However, if the weight of the evidence is against the Appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.                            38 C.F.R. § 3.102 (2011).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cirrhosis of the liver to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R.       §§ 3.307(a)(3), 3.309(a) (2014).  

In this case, the medical evidence of record demonstrates that the Veteran had been diagnosed with cirrhosis of the liver during his lifetime.  Where the Appellant asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with cirrhosis of the liver within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as cirrhosis of the liver, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran died in May 2011.  At the time of his death, the Veteran was service-connected for the numerous conditions listed above including diabetic nephropathy with hypertension and diabetes mellitus with associated peripheral neuropathy and peripheral vascular disease.  The Veteran was diagnosed with hepatocellular carcinoma in 2009 and being treated for liver cancer when he died.  His death certificate indicates that the immediate cause of death was hepatocellular carcinoma; cirrhosis of the liver was listed as an underlying cause of death with alcohol abuse noted as a significant condition contributing to the Veteran's death.  There is evidence of a history of alcohol abuse as early as August 1998, and in-patient treatment for alcohol dependence in 2001.  Additionally, the Veteran began regularly taking Antabuse in March 2011 for ongoing problems with alcoholism, two months prior to his death.

In a July 2011 statement in support of claim, the Appellant noted that the Veteran's kidneys were extensively damaged as was his pancreas.  The Appellant noted that the Veteran had an aneurism repaired.  The Appellant asserted that she did not believe that the Veteran died from liver cancer because he did not have symptoms associated with the terminal stage of the disease.  The Appellant further asserted that the Veteran had high glucose in the last few months of his life and she believed that contributed to his death.  In the Appellant's October 2012 VA Form 9 she noted that the Veteran was service-connected for multiple organs and asserted that these problems should have been considered for cause of the Veteran's death, or as contributing factors to the Veteran's death.  The Appellant further noted that no autopsy was performed.  

Discussing the above referenced chronic disease first, while medical records indicate that the Veteran had cirrhosis of the liver during his lifetime, there is no competent or credible lay or medical evidence that cirrhosis was otherwise incurred in or as a result of active duty service.  In an August 1980 VA examination, the VA examiner noted no abdominal abnormalities specifically noting the liver and spleen were not palpable.  Also, despite being service-connected for diabetic nephropathy with hypertension, and diabetes mellitus with noted vascular complications and neuropathy, there is no evidence the Veteran complained of or sought treatment for symptoms related to liver function while in service, or, sought service connection after service for any condition associated with his liver.  Therefore, although the Veteran was diagnosed with cirrhosis of the liver and it is listed as the underlying cause of the hepatocellular carcinoma that ultimately caused the Veteran's death, cirrhosis of the liver has not been shown to be related to service. 
 
Turning to service-connected diseases involving the Veteran's vital organs, while medical records indicate that the Veteran had, inter alia, diabetic nephropathy with hypertension and diabetes mellitus with associated peripheral vascular disease and peripheral neuropathy, there is no competent or credible lay or medical evidence that these diseases caused or contributed to the Veteran's death.  The Veteran's numerous service connected medical conditions may have added to his discomfort, however there is no evidence they were anything more than casually related to his cause of death.  An August 2010 VA examination indicated that the Veteran's symptomatology with regard to diabetic nephropathy with hypertension and diabetes mellitus had objectively worsened, however there was no indication that the conditions were terminal in nature and could not be treated.  In a treatment note dated March 2011, Dr. D. M. assessed the Veteran's chronic kidney disease, stage III as stable.  Although the Veteran experienced recurrent kidney stones, weakness, fatigue, and hypertension due to his underlying diabetic conditions, he did not require dialysis and there is no medical indication or competent lay assertion that his kidneys were failing or debilitated to such an extent that would leave him less capable of resisting the effects of the diseases that caused his death.  Thus, the Veteran's service-connected vital organ conditions did not cause nor contribute to the Veteran's death in the manner contemplated by 38 C.F.R. § 3.312(c)(3).  

The Board has also considered the Appellant's statement that a relationship exists between the Veteran's cause of death and his service-connected organ conditions or his high glucose levels in the months before his death.  The Board has no reason to doubt the sincerity of the Appellant.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  This is because the case at hand involves a complex medical question.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Indeed, the Appellant is not competent to offer an opinion as to the etiology of the Veteran's death and any contributing factors, as she does not have the requisite medical expertise.  Rather, diabetic nephropathy and diabetes mellitus are medically complex conditions whose etiology requires specialized medical expertise as well as diagnostic testing, not simply lay observation and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The Appellant simply lacks the competency to draw that type of medical conclusion.  Additionally, the death certificate specifically indicates the medical conditions that did cause the Veteran's death; this evidence outweighs the Appellant's assertions.  The service connected condition or conditions must have caused or substantially contributed to the Veteran's death for the benefit sought to be granted.  Here, the Appellant's lay assertions are not supported by the medical evidence of record.   

Finally, the Appellant has noted an autopsy was not performed.  Although VA must consider autopsy reports with particularity if they are available, the regulations do not direct VA to provide one.  See 38 C.F.R. § 3.312(a).

Based on the available records concerning the facts and circumstances surrounding the Veteran's death, the Veteran's service connected conditions did not substantially or materially contribute to his death; nor did his service-connected disabilities combine, aid, or lend assistance to the production of his death.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 is denied.  

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


